Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, line 2, “agentobtained” is a typo that should be –agent obtained--.  Claim 15, lines 3-4 appear to require amending in that there should be a comma prior to “dodecyl” at line 4.  It is not clear whether the compound recited prior to that is complete or not.  
2.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6 and  7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by McLaughlin et al 4,257,995 (see col. 1, line 60 through col. 2, line 15; col. 2, line 63 through col. 3, line 2; col. 3, lines 30-31; see Example 6).
The applied reference—see Preparation 6 at columns 14 and 15-- discloses the instant process for preparing a phosphorous-based mold releasing agent by reacting a phosphorous pentoxide (instant Formula 3) with an alcohol to form a mixture of acid phosphates which are taught at col. 2, lines 5-13 as being the instant mono-acid 
3.Claims 3-6, 8, 9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al 4,257,995.
McLaughlin et al discloses the basic claimed process for preparing a phosphorous-based mold releasing agent as set forth in paragraph 1, supra, the applied reference essentially lacking certain aspects that are submitted to be either obvious over the disclosure of the reference or well-known and conventional in the art.  For instance, it is well known in the art that alcohols are used as aqueous solutions—Official Notice is hereby taken of this-- and hence the inclusion, or use, of water as a reactant is submitted to be well within the skill level of the art.  The reaction with water first as recited in instant claim 3 is submitted to have been obvious to prepare an aqueous solution of the pentoxide prior to reacting it with the alcohol or aqueous alcohol solution.  If instant claims 4 and 6 are not inherent in McLaughlin et al, then it is submitted that 
4.Claim(s) 10-12, 14-17 and 21-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Japanese Patent 2008-255221 (see Abstract).
JP -221 discloses the instant polythiourethane plastic lens, polymerizable composition and phosphorous based releasing agent, the reference teaching a thiol, isocyanate and phosphorous based releasing agent to make an optical product—ie, lens.  Instant formula 1 is met by the diester phosphate while instant formula 2 is met by the monoester phosphate, the phosphates having an eight carbon alkyl group—ie, octyl or ethylhexyl.  Instant claims 16 and 17 are met by the concentrations taught in the Abstract.  The abstract also teaches the isocyanate of instant claim 21 and the thiol of claim 22 as well as the releasing agent of instant claim 23.  Note that lens claim 10 is 
5.Claim(s) 10-12, 14, 16, 17, 20, 21 and 23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Turshani et al 5,962,561 (see col. 3, line 61 through col. 4, line 13; col. 5, lines 39-50; col. 6, line 66 through col. 7, line 34).
Turshiani et al discloses the instant polythiourethane plastic lens, polymerizable composition and phosphorous based releasing agent, the reference teaching a thiol, isocyanate and phosphorous based releasing agent to make an optical product—ie, lens.  Instant formula 1 is met by the dialkyl phosphate while instant formula 2 is met by the monoalkyl phosphate, the phosphates having an alkyl group of from 2 to 6 carbons—see col. 4, lines 12-16.  Instant claims 16 and 17 are met by the concentrations taught at col. 5, lines 39-50.  The ratio of instant claim 20 is taught at col. 7, lines 26-34.  The isocyanate of instant claim 21 is taught at the passage bridging columns 6 and 7 and the applied reference also teaches the releasing agent of instant claim 23.  Note that lens claim 10 is met even though the applied reference does not necessarily teach how the phosphates are made.  Indeed, the product claim depends on structural limitations and the exact manner in which the phosphates are formed is not germane in determining the patentability of claim 10.  
6.Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent 2008-255,221 in view of Turshani et al 5,962,561.

7.Claims 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turshani et al in view of Japanese Patent 2008-255,221.
Turshani et al discloses the basic claimed invention as set forth in paragraph 5, supra, the primary reference essentially lacking the exact phosphates as set forth in instant claim 15 and the exact thiol of instant claim 22.  As noted in paragraph 4, supra, JP -221 discloses these aspects and such would have been an obvious modification to the composition of Turshani et al to tailor the properties of the composition as desired, such seen to be well within the skill level of the art.  
8.Claims 13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over either of Japanese Patent 2008-255,221 or Turshani et al 5,962,561 in view of McLaughlin et al 4,257,995 (see col. 15, lines 13-36).
JP -221 and Turshani et al disclose the basic claimed invention lacking essentially the disclosure of an alcohol in the composition and that the R groups contributed by the alcohol in a reaction to form the phosphates would be those set forth in instant claims 13 and 19.  As already noted in paragraph 2, supra, McLaughlin et al teaches forming phosphates of the kind disclosed in either primary reference by reacting a phosphate pentoxide with an alcohol, the alcohol including ether linkages that would render the R groups of instant claims 13 and 19 as obvious.  It would have been obvious to have formed the phosphates of either primary reference so that they contain the instant R groups by using an alcohol with the instant R groups of claims 13 and 19 to tailor the properties of the composition as desired.  
9.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742